Per Curiam.

Appellee is entitled to workers’ compensation if his injuries were suffered “in the course of, and arising out of,***[his] employment,” R. C. 4123.01(C). It is undisputed that if the injuries were sustained while appellee commuted to or from his place of employment, his injuries would not be compensable for failure to meet this statutory condition. Lohnes v. Young (1963), 175 Ohio St. 291.
Appellants contend that our past decisions holding that employee injuries are generally compensable when sustained while on an employer’s premises, see, e.g., Kasari v. Indus. Comm. (1932), 125 Ohio St. 410, or while in an employer’s parking lot, Marlow v. Goodyear Tire & Rubber Co. (1967), 10 Ohio St. 2d 18, are not dispositive because the injuries herein were sustained while appellee traversed a public street between Eaton’s parking lot and Eaton’s plant premises. We disagree. Appellee parked his automobile in the only employer parking lot then available to him free of charge. His injuries occurred on the public street as he proceeded, without deviation, toward the plant entrance prior to the commencement of his shift. Finally, appellee could not reach the plant entrance without crossing the public street. On these facts, it would be unreasonable to deny appellee compensation.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown, Kerns, Sweeney and Locher, JJ., concur.
Herbert and Holmes, JJ., dissent.
*64Kerns, J., of the Second Appellate District, sitting for P. Brown, J.